 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    RALPH COLEMAN,                                   No. 2:90-cv-0520 KJM DB P
12                       Plaintiff,
13           v.
14    GAVIN NEWSOM, et al.,                            ORDER
15                       Defendants.
16

17

18                  Defendants have filed a motion for a protective order protecting them from

19   producing to the court’s neutral expert documents they claim are subject to the attorney-client

20   privilege and work product doctrine. ECF No. 6086. The motion is noticed for hearing before

21   the undersigned on March 22, 2019. Id. For the reasons explained in the order, the motion is

22   denied without hearing.

23   I.     BACKGROUND

24                  Defendants’ motion for protective order is the latest in a series of motions and

25   court proceedings that have followed the court’s receipt in October 2018 of a whistleblower

26   report by defendant California Department of Corrections and Rehabilitation’s Statewide Chief

27   Psychiatrist, Dr. Michael Golding. The Golding Report was brought to the court’s attention by

28   separate October 5, 2018 filings by plaintiffs and defendants, the former seeking a status
                                                       1
 1   conference and the latter requesting a stay of proceedings. ECF Nos. 5936, 5938. The court had
 2   five hearings between October 10, 2018 and December 14, 2018 as part of considering options for
 3   addressing the allegations of the Golding Report. See ECF Nos. 5944, 5964, 5980, 5995, 6035.
 4   Ultimately the court also gave the parties opportunities to show cause why the court should not
 5   appoint an independent investigator,1 ECF No. 6002, to file their views on the court’s planned
 6   appointment of Charles J. Stevens, Esq. of Gibson, Dunn & Crutcher LLP, ECF No. 6018, and to
 7   comment on the proposed content of appointment orders. ECF Nos. 6002-1, 6018-1.
 8                   Defendants filed two responses to the court’s November 13, 2018 order to show
 9   cause, ECF No. 6002. ECF Nos. 6009, 6012. In the first set of objections, which were timely
10   filed, defendants asserted, inter alia, that the court’s proposed order would authorize the
11   independent investigator to invade attorney-client and work product protections. ECF No. 6009
12   at 13-14. The second response, ECF No. 6012, was filed after the deadline set in the November
13   13, 2018 order, and accompanied by a request for an extension of time to file the response. ECF
14   No. 6013. In that response, defendants asserted they had “confirmed that no fraud on this Court
15   has occurred.” ECF No. 6012 at 4.2 While the court granted the extension of time and permitted
16   the late filing, the court also held that it would “disregard the objections at this time as filed in
17   derogation of a prior court ruling denying without prejudice defendants’ request to submit a
18   substantive response to the allegations of the Golding Report prior to completion of an
19   independent investigation.” ECF No. 6018 at 1-2 (citing ECF No. 5998 at 20:4-23).
20                   On November 29, 2018, after considering the parties’ responses to the November
21   13, 2018 order to show cause, the court issued an order confirming its intention “to appoint an
22   expert under Federal Rule of Evidence 706 to investigate and prepare a report for the court and
23   the parties on whether there is evidence sufficient to warrant an evidentiary hearing into whether
24
             1
25            Over the course of this process, the expert has been referred to variously in court orders
     as an independent investigator, an independent expert, and a neutral expert.
26
             2
             References to page numbers in documents filed in the Court’s Electronic Case Filing
27   (ECF) system are to page numbers assigned by the ECF system and located in the upper right
     hand corner of the page.
28
                                                          2
 1   defendants have intentionally presented false or misleading information to the court in one or
 2   more of the areas addressed in the Golding Report.” ECF No. 6018 at 2. The court again invited
 3   responses from the parties, this time to the court’s proposal to appoint Mr. Stevens of Gibson,
 4   Dunn & Crutcher LLP as the court’s independent expert. Id. at 12.
 5                  In their December 6, 2018 response, defendants again reiterated their objection to
 6   the appointment of a neutral expert before the court assessed the accuracy of allegations in the
 7   Golding Report, ECF No. 6022 at 4-5, and their objections concerning potential invasion of the
 8   attorney-client privilege. Id. at 10-11. On December 13, 2018, after reviewing the parties’
 9   responses to the November 29, 2018 order, the court issued an order confirming its intention to
10   appoint Mr. Stevens and his firm “as its neutral expert to conduct an independent investigation
11   into certain allegations in the Golding Report,” “subject to his confirmation of his consent.” ECF
12   No 6032 at 1, 10.
13                  On December 14, 2018, the court conducted a status conference. Mr. Stevens and
14   his partner Benjamin Wagner, Esq., participated in the status conference by telephone.
15   Defendants again raised their attorney-client privilege objection, arguing the court had not
16   responded to their objection. ECF No. 6054 at 16:2-7. The court stated its response was “in a
17   single line in the order issued yesterday, and that is I'm not going to put any artificial limits on the
18   investigation. The information will lead where it will.” Id. at 16:8-11. Subsequently, the
19   following exchange took place between Mr. Stevens and the court:
20
                    MR. STEVENS: First, and perhaps this relates to Mr. Gibson's
21                  comment about attorney-client privilege, I think it is clear to
22                  us from the court's orders that the court contemplates that we
                    will at various times have access to information that is
23                  appropriately deemed to be privileged information pursuant to
                    attorney-client privilege.
24
                    In our view, and this is our interpretation of the
25
                    orders, if a party provides access to attorney-client
26                  privileged information, that would not effectuate a waiver of
                    the attorney-client privilege because we are acting as an arm
27                  of the court. And thus, the disclosure of privileged
                    information to us would be the functional equivalent of
28
                                                         3
 1                  submitting privileged information to the court, under seal, for
                    in camera review.
 2

 3                  Consistent with that, assuming that interpretation is
                    right, I would confirm on the record that our intention would
 4                  be, to the extent that we do have attorney-client information
                    from any party, that we would not publicly disclose that, nor
 5                  disclose it to the other side. And any such information that
                    is flagged by the parties as privileged information would only
 6                  be submitted to the court, under seal, for in camera review.
 7                  And only the court would be free to decide the validity of any
                    privilege claim and disclose that information.
 8
                    We are very respectful of parties' privileges and will
 9                  do everything in our power to avoid any intentional or
                    inadvertent disclosure of privileged material.
10

11                  I would just like to confirm that is a correct
                    interpretation of the court's order.
12
                    THE COURT: The court would confirm that is a correct
13                  interpretation, that any access provided will not operate as a
                    waiver and there will be no public disclosure.
14
                    To the extent Mr. Stevens provides any information
15                  covered by a privileged claim, it will be not publicly
                    provided. It will be provided under seal to the court, and the
16                  court would ultimately, after adversarial proceedings, make any
                    determination about unsealing that information if it thought it
17                  was required to do so.
18   Id. at 25:18-27:4.
19                  On December 14, 2018, the court issued an order appointing Mr. Stevens and his
20   firm as the court’s neutral expert under Federal Rule of Evidence 706. ECF No. 6033. The court
21   issued an amended appointment order on January 8, 2019. ECF No. 6064. Defendants have
22   appealed the appointment orders, although their grounds for appeal are not clear. See ECF Nos.
23   6058, 6078. They have neither sought nor received a stay of the court’s orders covered by any
24   appeal.
25   II.       ANALYSIS
26                  Though styled as a motion for protective order, defendants’ motion is properly
27   construed as a motion for reconsideration of this court’s prior orders concerning the scope of the
28
                                                        4
 1   neutral expert’s access to information for which attorney-client privilege and/or work product
 2   protections might be asserted and the process to be followed for production and consideration of
 3   such materials. Local Rule 230(j) sets out the requirements for seeking reconsideration of a court
 4   order:
 5                  (j) Applications for Reconsideration. Whenever any motion has been
                    granted or denied in whole or in part, and a subsequent motion for
 6                  reconsideration is made upon the same or any alleged different set of
                    facts, counsel shall present to the Judge or Magistrate Judge to whom
 7                  such subsequent motion is made an affidavit or brief, as appropriate,
                    setting forth the material facts and circumstances surrounding each
 8                  motion for which reconsideration is sought, including:
 9                  (1) when and to what Judge or Magistrate Judge the prior motion was
                    made;
10
                    (2) what ruling, decision, or order was made thereon;
11
                    (3) what new or different facts or circumstances are claimed to exist
12                  which did not exist or were not shown upon such prior motion, or
                    what other grounds exist for the motion; and
13
                    (4) why the facts or circumstances were not shown at the time of the
14                  prior motion.
15   Local Rule 230(j) (E.D. Cal.). Defendants have not satisfied the requirements of this rule. In
16   particular, misleadingly, while defendants quote part of Mr. Stevens’ comments from the
17   December 14, 2018 hearing, they do not set forth the entire exchange between the court and Mr.
18   Stevens, nor do they acknowledge that the court specifically confirmed in open court, in a bench
19   order, the procedure that would be followed. See ECF No. 6086 at 5. In this way, they have
20   failed to meet the requirement of Local Rule 230(j)(2); similarly, they have not met the
21   requirements of Local Rule 230(j)(3) or (4).
22                  Moreover, defendants’ request that the court conduct an advance review of
23   allegedly privileged material in camera to determine whether the crime-fraud exception to the
24   attorney-client privilege applies seeks an end-run around the court’s prior ruling that it would not
25   consider “a substantive response to the allegations of the Golding Report prior to completion of
26   an independent investigation.” ECF No. 6018 at 2 (citing ECF No. 5998 at 20:4-23). Such a
27   review would require the court now to consider the question of whether there is evidence of fraud
28   on the court, in advance of the report it is awaiting from its neutral expert. The defendants have it
                                                        5
 1   backwards: Completion of the neutral expert’s work is a prerequisite to the court’s proper
 2   consideration and resolution of the issues raised by the Golding Report.
 3                   As the court has explained and confirmed in prior orders, the process it has put in
 4   place does not delegate the court’s factfinding or decision-making authority to the neutral expert.
 5   Rather, the sole function of the neutral expert is
 6                   to assist the court and the parties in determining “whether there is a
                     sufficient factual foundation to require this court to hold an
 7                   adversarial, evidentiary hearing to determine whether defendants
                     have intentionally presented false or misleading evidence to the court
 8                   or the Special Master.” ECF No. 6018 at 10. At the conclusion of
                     the investigation, he will report to the court and the parties on the
 9                   results of the investigation, providing his views on what documents
                     and which witnesses, if any, support the court’s holding of an
10                   evidentiary hearing. See id. at 10. He will not “have any ‘dispute
                     resolution authority,’ will not conduct any hearings, and will not
11                   make any recommendations to the court concerning adjudication of
                     any facts.” Id.
12

13   ECF No. 6032 at 6. As the court has also explained, the Golding Report requires the court to
14   “fulfill its duty to ensure that the record before it is free from fraud or intentional
15   misrepresentation,” and in doing so the court “must ultimately consider all the evidence relevant
16   to those questions as they are raised by the Golding Report.” Id. at 4-5. To perform its function
17   fairly,
18                   [t]he court simply cannot itself conduct the initial factual
                     investigation into allegations it may adjudicate in subsequent
19                   adversarial proceedings. The importance in this context of a neutral
                     investigation led by someone who understands what qualifies as
20                   actual fraud and what does not, and who also understands the way
                     large and complex governmental organizations operate, cannot be
21                   overstated.
22   Id. at 5. To ensure that the neutral investigation is carried out efficiently and fairly, as discussed
23   above, the court already has addressed defendants’ concerns regarding materials for which they
24   may claim attorney-client privilege or work product protection, by providing that those claims are
25   not waived and potentially privileged material be disclosed only to the court’s neutral expert
26   during the investigation and then to the court, subject to the claim of privilege. In light of the
27   court’s prior orders, there is no basis for the protective order defendants now seek.
28   /////
                                                          6
 1                  For the foregoing reasons, defendants’ motion for protective order will be denied.
 2   Given counsel’s selective quoting of the December 14, 2018 hearing transcript, and apparent
 3   disregard of the court’s prior orders regarding the procedures to be followed and the treatment of
 4   potentially privileged information during the independent investigation, counsel is reminded of
 5   the obligations imposed by Federal Rule of Civil Procedure 11.
 6                  In accordance with the above, IT IS HEREBY ORDERED that defendants’
 7   February 14, 2019 motion for protective order, ECF No. 6086, is DENIED. The hearing set for
 8   March 22, 2019 is VACATED.
 9   DATED: February 19, 2019.
10

11                                               UNITED STATES DISTRICT JUDGE

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       7
